PER CURIAM. ■
Appellant appeals from a conviction’ for the offense of driving while intoxicated, committed on January 5, 1952 (which was prior to the effective date of Art. 802, .Vernon’s Ann.P.C., as amended by the Acts1 of the 53rd Legislature), the jury assessing a fine of $50.
The complaint and information, as well as all matters of procedure, appear regular. The record is before us without a statement of facts or bills of exception, in the absence ■of which nothing is presented for review.
The1 judgment of the trial' court is affirmed.